Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 7/24/2020. Claims 1-39 are pending in the case. Claims 1 and 20 are written in independent form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-14, 16-20, 22-25, 30-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al. (U.S. Pre-Grant Publication No. 2016/0321513, hereinafter referred to as Mitti), and further in view of Brooks et al. (U.S. Pre-Grant Publication No. 2020/0349498, hereinafter referred to as Brooks).

Regarding Claim 1:
Mitti teaches a system for identifying the objects in a composite object comprising:
graphical user interface (GUI) comprising data I/O tools configured to provide user interaction with the system;
Mitti teaches “The user interface can include various buttons, switches, keys, a physical or a digital representation of a button or input, a GUI, or a web-based GUI by which a user can input information to a controller 102, and other displays, such as LED indicators by which other information can be output to the user. In addition, the user interface can include various buttons, switches, keys, a physical or a digital representation of a button or input, a GUI, a web-based GUI by which a user can input information to device or the asset, and other displays, such as LED indicators, by which other information can be output to the user.” (para. [0048]).
memory configured for storage of video data and database, which includes at least a sample of the object reference images;
Mitti teaches “the software module can be installed and executed on a computing device that can communicate with the device or a database or a memory 208 storing data related to the indicia, the assets, or the captured images” (Para. [0049]). Mitti further teaches “the image is a digital image or a portion of a digital video. In an embodiment, the software module is executed by a processor for enabling the processor to communicate an electronic signal that invokes the device to capture and store the image on the memory.” (Para. [0069]). Therefore, Mitti teaches memory configured for storing video data and database including sample of the object reference images.
at least one image capture device configured to obtain video data from the control area; and
Mitti teaches “the image is a digital image or a portion of a digital video. In an embodiment, the software module is executed by a processor for enabling the processor to communicate an electronic signal that invokes the device to capture and store the image on the memory.” (Para. [0069]).
at least one data processing device, comprising:
Mitti teaches “the image is a digital image or a portion of a digital video. In an embodiment, the software module is executed by a processor for enabling the processor to communicate an electronic signal that invokes the device to capture and store the image on the memory.” (Para. [0069]).
a video data receipt module configured to receive video data from at least one real-time image capture device;
Mitti teaches capturing an image of an asset (Para. [0034]) where “the image is a digital image or a portion of a digital video” (Para. [0069]) and “the controller 102 receives an image from the device 106 and compares the image to data stored in a database or memory” (Para. [0035]).
output module configured to display the identification result.
Mitti teaches transmitting, after comparing the captured image data with stored image data, “a notification regarding one or both of the presence or absence of wear or damage of the asset” (Para. [0066]) where the control comprises “a user interface 210 that has various elements to obtain data representative of user input, to convey data representative of user output, to obtain data input from a user, and to perform similar input/output functions with a user” (Para. [0048]).

Mitti explicitly teaches all of the elements of the claimed invention as stated above except:
continuously receiving all video data;
an image analysis module configured to analyze the video data in order to detect at least one composite object in the frame, whereupon the resulting image is sent to the segmentation module;
a segmentation module configured for segmentation of the resulting image of the composite object into individual images of objects that are part of the composite object, wherein the segmentation is carried out using the artificial neural network (ANN);
identification module configured to identify the objects using at least one artificial neural network for each of the resulting separate object images;

However, in the related field of endeavor of asset identification and tracking, Brooks teaches:
continuously receiving all video data;
Brooks teaches “the camera may continuously generate image data…and the processors may store the image data in the memory in a loop according to a first in, first out basis” (Para. [0050]).
an image analysis module configured to analyze the video data in order to detect at least one composite object in the frame, whereupon the resulting image is sent to the segmentation module;
Brooks teaches “the subroutine may parse the images to select or designate a key frame for each asset that is depicted in the image data. The key frame is selected to provide a clear, large view of the identifier(s) on the asset, such as at a desirable size, position, scale, angle, or the like relative to the camera” (Para. [0058]).
a segmentation module configured for segmentation of the resulting image of the composite object into individual images of objects that are part of the composite object, wherein the segmentation is carried out using the artificial neural network (ANN);
Brooks teaches “the key frame image data may be segmented to neglect and/or erase the image data of each key frame outside of the bounding box” (Para. [0061]).
Brooks teaches “the detection message may include information related to multiple different mobile assets detected by the same monitoring unit, sch as in the case when an asset system of multiple assets…travels through the designated area” (Para. [0038]) and “the field of view of the imaging device can capture a group of multiple assets moving in the scene and generate multiple images” (Para. [0055] & Figs. 2-3)) thereby teaching multiple assets within an image and segmenting the image into individual images of the assets that are part of the image.
Brooks teaches using an artificial neural network “receives a given key frame of image data and predicts the type of asset in the frame” (Para. [0065]).
identification module configured to identify the objects using at least one artificial neural network for each of the resulting separate object images;
Brooks teaches “the artificial neural network may be trained to detect and identify other graphic identifies on the asset depicted in the image data” (Para. [0070]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Brooks and Mitti at the time that the claimed invention was effectively filed, to have combined the use of graphic identifiers to enable positive identifications of assets even without deciphering unique assigned identification numbers, as taught by Brooks, with the system and method for capturing an image of an asset and analyzing the captured image to identify an indicia on the asset, as taught by Mitti.
One would have been motivated to make such combination because Brooks teaches that using graphic identifiers in combination with unique assigned identification numbers “reduces errors and improves the tracking of assets over time” (Para. [0081]). Brooks further teaches the need for additional graphic identifiers rather than merely relying on unique assigned identification number by teaching assets having “poor quality of the assigned identifier (e.g., degraded or peeling paint)” where “to perform the identification algorithm effectively and efficiently, the association subroutine may look to graphic identifiers to supplement the assigned identifiers” (Para. [0058]).

Regarding Claim 3:
Mitti and Brooks further teach:
wherein the control areas include at least one of the following: storage room, car body.
Brooks teaches “the imaging device is configured to generate image data depicting one or more mobile assets that move through the at least one designated area” (Abstract). Brooks further teaches “in one embodiment, the designated areas are within a common zone or enclosure” where “the enclosure may have entrances, exits, maintenance areas….[and] various vehicles may enter the enclosure, park in the enclosure for periods of time, and then exit the enclosure” (Para. [0017]).  Therefore, Brooks teaches the enclosure as a storage room.

Regarding Claim 4:
Mitti and Brooks further teach:
wherein the segmentation is performed by color and/or shape and/or texture.
Brooks teaches “suitable graphic identifiers may include symbols, logos, decals, placards, colors, asset types, asset shapes, asset sizes, cargo, accessories, damage…, discoloration, rust, graffiti, dirt, precipitation…, occupancy details, and the like” (Para. [0019]).

Regarding Claim 5:
Mitti and Brooks further teach:
wherein the identification is carried out by comparing each recognized object image with at least one reference image of the objects stored in the database.
Brooks teaches “the asset control system may be able to compare the graphic identifiers previously detected and logged by the first monitoring unit with the graphic identifiers of Tanker A detected and logged by the second monitoring unit to determine a level of match or correspondence” (Para. [0079]) thereby teaching comparing recognized object images with at least one reference image.

Regarding Claim 6:
Mitti and Brooks further teach:
wherein the all objects in the database are divided into the object classes.
Mitti teaches “determin[ing] an asset type of the asset by analyzing the image of at least a portion of the asset” (Para. [0007]) where “an ‘asset type’ refers to a category or classification of the particular asset” (Para. [0033]).

Regarding Claim 11:
Mitti and Brooks further teach:
wherein the at lest one data processing unit additionally comprises an accounting and control module configured for counting both composite objects and identified objects that are part of a composite object for the purpose of counting the objects in each user-defined control area at a time set by the system user.
Brooks teaches “detection messages may include information determined by analyzing the image data, such as a list of various identifiers…deciphered from the image data, still images and/or frames generated by the camera, a timestamp at which the images were generated, a number of mobile assets detected, an order or sequence of the mobile assets detected, an identity  and/or location of the monitoring unit that generated the image data, and/or the like” (Para. [0035]). Brooks further teaches “the monitoring unit 102A can identify the mobile assets that enter the zone at the entrance, the monitoring unit 102B can identify the mobile assets that leave the zone at the exit” and “based on the information received from the monitoring units, the asset control system is able to track and catalog the movements and/or locations of the mobile assets over time” (Para. [0040]) thereby teaching counting the composite objects as well as each individual asset within a designated area as they enter and exit the designated area.

Regarding Claim 12:
Mitti and Brooks further teach:
wherein the accounting and control module is additionally configured to count the objects that left the control area and arrived at the control area.
Brooks teaches “detection messages may include information determined by analyzing the image data, such as a list of various identifiers…deciphered from the image data, still images and/or frames generated by the camera, a timestamp at which the images were generated, a number of mobile assets detected, an order or sequence of the mobile assets detected, an identity  and/or location of the monitoring unit that generated the image data, and/or the like” (Para. [0035]). Brooks further teaches “the monitoring unit 102A can identify the mobile assets that enter the zone at the entrance, the monitoring unit 102B can identify the mobile assets that leave the zone at the exit” and “based on the information received from the monitoring units, the asset control system is able to track and catalog the movements and/or locations of the mobile assets over time” (Para. [0040]) thereby teaching counting the composite objects as well as each individual asset within a designated area as they enter and exit the designated area.

Regarding Claim 13:
Mitti and Brooks further teach:
wherein the accounting and control module is additionally configured to compare the number of identified objects that left from one control area to the number of identified objects that have arrived in at least one other control area, wherein the compared control areas are defined by the system user, and the output automatically performs the actions preset by the system user whenever a discrepancy is detected.
Brooks teaches “detection messages may include information determined by analyzing the image data, such as a list of various identifiers…deciphered from the image data, still images and/or frames generated by the camera, a timestamp at which the images were generated, a number of mobile assets detected, an order or sequence of the mobile assets detected, an identity  and/or location of the monitoring unit that generated the image data, and/or the like” (Para. [0035]). Brooks further teaches “the monitoring unit 102A can identify the mobile assets that enter the zone at the entrance, the monitoring unit 102B can identify the mobile assets that leave the zone at the exit” and “based on the information received from the monitoring units, the asset control system is able to track and catalog the movements and/or locations of the mobile assets over time” (Para. [0040]) thereby teaching counting the composite objects as well as each individual asset within a designated area as they enter and exit the designated area.
Brooks also teaches “if the generated mobile asset manifest does not match the planned trip manifest, such as in the specific mobile assets or the order of the mobile assets, an alert message may be generated to notify an operator of this discrepancy” (Para. [0042]).

Regarding Claim 14:
Mitti and Brooks further teach:
wherein the actions preset by the system user include at least one or a combination of the following:
alarm initiation,
Brooks also teaches “if the generated mobile asset manifest does not match the planned trip manifest, such as in the specific mobile assets or the order of the mobile assets, an alert message may be generated to notify an operator of this discrepancy” (Para. [0042]).
SMS notification of the system user,
e-mail notification of the user, and
audio notification of the user.

Regarding Claim 16:
Mitti and Brooks further teach:
wherein the output module is additionally configured to automatically record the processed video data into an archive and/or export the video data, wherein recording and exporting can be performed either for all video data in the time interval set by the system user or only for those video data, in which the facts of leaving and arrival of objects to each control area have been recorded, to provide the possibility of analysis on the bases of archive data.
Mitti teaches “the captured image, the identification of the asset, and optionally one or more of the time stamp, the asset type, and the geographic location, may be aggregated and stored as a record” (Para. [0071]) where “a time sequence of images of the asset may be analyzed to review the status of the asset across time” and “any wear or damage to the asset can be identified and the approximate time and/or location at which such wear or damage occurred can be determined” (Para. [0072]).  Therefore, Mitti teaches archiving as records all processed video data of assets to provide the possibility of analysis on the bases of the archived data records.

Regarding Claim 17:
Mitti and Brooks further teach:
wherein the accounting and control module is additionally configured with the possibility to generate a report based on the results of identification, counting, and comparison of the number of identified objects, wherein the report can be generated for each control area separately or for a bunch of control areas, with the mentioned bunch of control areas either preset by the user or set by the system user in real time.
Brooks teaches sending a report in the form of an alert message “generated by…the relevant monitoring unit” based on counting of assets in a designated area compared to a manifest, wherein the alert of generated for the area monitored by the relevant monitoring unit (Para. [0042]).
Mitti also teaches “the system may communicate reports of the assets identified including reports of damage incurred since the last update for the asset” (Para. [0042])

Regarding Claim 18:
Mitti and Brooks further teach:
wherein the output module is additionally configured to display at least one report on the screen or sent at least one resulting report to a preset system user.
Brooks teaches an alert message generated by the asset control system and/or the relevant monitoring unit “to notify an operator” (Para. [0042]). Brooks also teaches an exemplary alert “that notifies an operator as to which car is indecipherable or ‘unidentified’. The unidentified car may be described to the operator based on the number of the car in the sequence of the train.” (Para. [0077]) thereby teaching a display of the alert message on a screen with context for the operator to read.


Regarding Claim 19:
Mitti and Brooks further teach:
wherein the video data analysis for the purpose of detecting at least one composite object in the frame is performed continuously or within a time range specified by the system user, or upon the command of the system user.
Brooks teaches “the camera may continuously generate image data, at least during designated active time periods, and the processors may store the image data in the memory in a loop according to a first in, first out basis” (Para. [0050]).

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 22:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 23:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 24:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 25:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 30:
All of the limitations herein are similar to some or all of the limitations of Claim 11.

Regarding Claim 31:
All of the limitations herein are similar to some or all of the limitations of Claim 12.

Regarding Claim 32:
All of the limitations herein are similar to some or all of the limitations of Claim 13.

Regarding Claim 33:
All of the limitations herein are similar to some or all of the limitations of Claim 14.

Regarding Claim 35:
All of the limitations herein are similar to some or all of the limitations of Claim 16.

Regarding Claim 36:
All of the limitations herein are similar to some or all of the limitations of Claim 17.

Regarding Claim 37:
All of the limitations herein are similar to some or all of the limitations of Claim 18.

Regarding Claim 38:
All of the limitations herein are similar to some or all of the limitations of Claim 19.

Regarding Claim 39:
Mitti and Brooks further teach:
a non-transitory computer-readable data media comprising instructions executed by the computer processor for implementation of methods for identifying the objects in the composite object (Mitti - Para. [0046]).
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and Mitti, and further in view of Jesson et al. (U.S. Pre-Grant Publication No. 2004/0125217, hereinafter referred to as Jesson).

Regarding Claim 2:
Brooks and Mitti explicitly teach all of the elements of the claimed invention as stated above except:
the composite objects include at least the following: pallets, trays, and objects that are part of a composite object include at least the following: cargo, goods, box.

However, in the related field of endeavor of sensing cargo using an imaging device, Jesson teaches:
the composite objects include at least the following: pallets, trays, and objects that are part of a composite object include at least the following: cargo, goods, box.
Jesson teaches “detecting different types of content allows classification module 106 to, for example: generate an indication of approximately how full a cargo space is (e.g., completely full, three quarters full, half full, one quarter full, or empty); differentiate between cargo on pallets and cargo in drums (or barrels); differentiate between cargo in boxes and cargo in drums (or barrels); and so forth” (Para. [0036]).
For the purpose of clarity of claim interpretation, a pallet is considered to be a type of tray on which cargo sits on.
Jesson further teaches “the cargo refers to goods or items being transported (and/or stored) in the cargo space” (Para. [0015]).


Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Jesson, Brooks and Mitti at the time that the claimed invention was effectively filed, to have combined the classification of empty and non-empty cargo spaces, as taught by Jesson, with the use of graphic identifiers to enable positive identifications of assets even without deciphering unique assigned identification numbers, as taught by Brooks, and the system and method for capturing an image of an asset and analyzing the captured image to identify an indicia on the asset, as taught by Mitti.
One would have been motivated to make such combination because Jesson teaches “detecting different types of content allows classification module 106 to, for example: generate an indication of approximately how full a cargo space is (e.g., completely full, three quarters full, half full, one quarter full, or empty); differentiate between cargo on pallets and cargo in drums (or barrels); differentiate between cargo in boxes and cargo in drums (or barrels); and so forth” (Para. [0036]) which would be obvious to a person having ordinary skill in the art as providing additional context and details about the cargo for tracking.

Regarding Claim 21:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Claims 7, 8, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and Mitti, and further in view of Falk et al. (U.S. Pre-Grant Publication No. 2019/0156202, hereinafter referred to as Falk).


Regarding Claim 7:
Brooks and Mitti explicitly teach all of the elements of the claimed invention as stated above except:
wherein a separate ANN used in identification is provided for each object class.

However, in the related field of endeavor of object detection, Falk teaches:
wherein a separate ANN used in identification is provided for each object class.
Falk teaches “the training may encompass one or more models for the detection of one or more objects or multiple models, e.g., each model constructed for detection of one or more objects” (Para. [0035]) thereby teaching separate models used in identification for each object class

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Falk, Brooks and Mitti at the time that the claimed invention was effectively filed, to have combined the use of multiple neural network models for object identification, as taught by Falk, with the use of graphic identifiers to enable positive identifications of assets even without deciphering unique assigned identification numbers, as taught by Brooks, and the system and method for capturing an image of an asset and analyzing the captured image to identify an indicia on the asset, as taught by Mitti.
One would have been motivated to make such combination because Falk teaches “One exemplary advantage such exemplary effect and the exemplary embodiment may be that multiple models for individual object classes may be constructed in one training process, thereby limiting the training effort and time to a minimum [and]…the multiple models may, for example, be used as one comprehensive model for multiple object detection on a wide range of structures and infrastructure inspections.


Regarding Claim 8:
Falk, Brooks, and Mitti further teach:
wherein the at least one data processing device additionally comprises a classification module configured to classify the individual object images after segmentation of separate objects into classes, wherein this classification process involves the use of a separate artificial neural network.
Falk teaches classifying individual annotated objects as a member of an object class (Abstract) where “the classification is performed by combining an object feature with a context feature associated with the object feature” and “the object feature may include the size, shape and average intensity of all pixels within the object and the context feature is a characteristic of a group of objects or pixels” (Para. [0010]). Falk further teaches using separate models by teaching “the training may encompass one or more models for the detection of one or more objects or multiple models, e.g., each model constructed for detection of one or more objects” (Para. [0035]). Therefore, Falk teaches classifying the individual object after segmentation of separate objects into classes and using multiple separate models.

Regarding Claim 26:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 27:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Claims 9, 10, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and MItti, and further in view of Ritt et al. (U.S. Pre-Grant Publication No. 2015/0016699, hereinafter referred to as Ritt).

Regarding Claim 9:
Brooks and Mitti explicitly teach all of the elements of the claimed invention as stated above except:
wherein the additionally configured to automatically replenish the sample of reference images of each object for training at least one artificial neural network, wherein, the replenishment of the object reference image sample and training of at least one artificial neural network are continuous processes, because the set of objects and their appearance change with time.

However, in the related field of endeavor of image classification, Ritt teaches:
wherein the additionally configured to automatically replenish the sample of reference images of each object for training at least one artificial neural network, wherein, the replenishment of the object reference image sample and training of at least one artificial neural network are continuous processes, because the set of objects and their appearance change with time.
Ritt teaches “the action of retraining these models is triggered either by a set period of time elapsing since the last retraining was attempted, or by a sufficient amount of new data being added to the training set associated with a specific machine learning model” (Para. [0048]) thereby teaching automatically replenishing the sample of reference images for training the machine learning model as a continuous process of adding new data to the training set.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Ritt, Brooks and Mitti at the time that the claimed invention was effectively filed, to have combined the retraining of the machine learning models for image classification, as taught by Ritt, with the use of graphic identifiers to enable positive identifications of assets even without deciphering unique assigned identification numbers, as taught by Brooks, and the system and method for capturing an image of an asset and analyzing the captured image to identify an indicia on the asset, as taught by Mitti.
One would have been motivated to make such combination because Ritt teaches “by using training sets that are gradually increasing in both size and diversity, the machine learning algorithms on which the image 105 classification is based, i.e., that are included in classification module 115, can be selectively updated for better accuracy” (Para. [0048]).


Regarding Claim 10:
Ritt, Brooks, and Mitti further teach:
wherein the sample of reference images of each object comprises N last uploaded images for this object, where N is a positive integer number preset by the user.
Ritt teaches “the action of retraining these models is triggered either by a set period of time elapsing since the last retraining was attempted, or by a sufficient amount of new data being added to the training set associated with a specific machine learning model” (Para. [0048]) thereby teaching the sample of reference images of comprising a number of last uploaded images since the last uploaded images are newly added data.


Regarding Claim 28:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 29:
All of the limitations herein are similar to some or all of the limitations of Claim 10.


Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and Mitti, and further in view of Lipton et al. (U.S. Pre-Grant Publication No. 2010/0013926, hereinafter referred to as Lipton).

Regarding Claim 15:
Brooks and MItti further teach:
wherein the accounting and control module, in case of detection of discrepancy of the mentioned number of identified objects in the different control areas, additionally performs identification of at least one time interval during which the violation might have occurred
Brooks also teaches “if the generated mobile asset manifest does not match the planned trip manifest, such as in the specific mobile assets or the order of the mobile assets, an alert message may be generated to notify an operator of this discrepancy” (Para. [0042]). Brooks further teaches “The asset identification and tracking system includes one or more monitoring units installed at one or more designated areas. For example, the system can have multiple monitoring units that monitor different designated areas. In one embodiment, the designated areas are within a common zone or enclosure. The enclosure may have entrances, exits, maintenance areas, and different route segments within. Various vehicles may enter the enclosure, park in the enclosure for periods of time, and then exit the enclosure.” (Para. [0017]). Therefore, Brooks teaches identifying the time interval related to the alert message by tracking at least the interval between the last time the asset manifest matched the planned trip manifest and the present.

Brooks and Mitti explicitly teach all of the elements of the claimed invention as stated above except:
wherein upon the output module automatically exports the video data of this time interval and sends it to the preset user of the system for analysis.

However, in the related field of endeavor of video surveillance, Lipton teaches:
wherein upon the output module automatically exports the video data of this time interval and sends it to the preset user of the system for analysis.
Lipton teaches in response to an alert situation, forwarding related data, including image data, video data, video primitives, and/or analyzed data to othere computer system via a network (Para.[0096])

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Lipton, Brooks and Mitti at the time that the claimed invention was effectively filed, to have combined the forwarding data associated with an alert, as taught by Lipton, with the use of graphic identifiers to enable positive identifications of assets even without deciphering unique assigned identification numbers, as taught by Brooks, and the system and method for capturing an image of an asset and analyzing the captured image to identify an indicia on the asset, as taught by Mitti.
One would have been motivated to make such combination because Lipton teaches “Examples of a response includes the following: activating a visual and/or audio alert on a system display; activating a visual and/or audio alarm system at the location; activating a silent alarm; activating a rapid response mechanism; locking a door; contacting a security service; forwarding data (e.g., image data, video data, video primitives; and/or analyzed data) to another computer system via a network, such as the Internet; saving such data to a designated computer-readable medium; activating some other sensor or surveillance system; tasking the computer system 11 and/or another computer system; and directing the computer system 11 and/or another computer system.” (Para. [0096]) and it would have been obvious to a person having ordinary skill in the art that the added responses taught by Lipton for an alert situation would provide a more informative alert, especially when forwarding data such as image and video data related to the alert.

Regarding Claim 34:
All of the limitations herein are similar to some or all of the limitations of Claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zahavia et al. (U.S. Pre-Grant Publication No. 2008/0285856) teaches a method of using Wavelet Transformation and Artificial Neural Network (ANN) systems for automatic detecting and classifying objects. To train the system in object recognition different images, which usually contain desired objects alongside other objects are used. These objects may appear at different angles. Different characteristics regarding the objects are extracted from the images and stored in a data bank. The system then determines the extent to which each inserted characteristic will be useful in future recognition and determines its relative weight. After the initial insertion of data, the operator tests the system with a set of new images, some of which contain the class objects and some of which contain similar and/or dissimilar objects of different classification. The system learns from the images containing similar objects of different classes as well as from the images containing the class objects, since each specific class characteristic needs to be set apart from other class characteristic. The system may be tested and trained again and again until the operator is satisfied with the system's success rate of object recognition and classification.
Staples (U.S. Pre-Grant Publication No. 2007/0124020) teaches a container that functions to hold objects for shipping and storage; a sensor system coupled to the container that functions to detect the state of the container and an area surrounding the container; an output element that functions to display the detected information; a power supply that functions to collect, convert, store, and supply energy to the elements of the system; and a processor that functions to collect and store detected information from the sensors in order to connect the power supply to the elements of the system and to supply power to these elements on an as-needed basis to conserve energy.
Langer et al. (U.S. Pre-Grant Publication No. 2018/0253673) teaches monitoring a terrestrial logistics network includes an event monitoring module, a logistics module, and a mapping module. The event monitoring module is configured to extract event classifications and event spatial locations from messages broadcast from a curated plurality of independent third party broadcasting entities. The logistics module is configured to assemble an augmented relational database representing a terrestrial logistics network that includes a plurality of interrelated nodes. The augmented relational database includes a spatial location for each interrelated node. The mapping module is configured to output a computer interface visually summarizing contents of both the augmented relational database and the spatial locations and classifications of events. In this way, events may be viewed in the context of the terrestrial logistics network, allowing for the deployment of proactive solutions to potential network disruptions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        12/3/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154